Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered June 7, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, by vacating the sentence imposed; as so modified, the judgment is affirmed and the case is remitted to the County Court, Rockland County, for further proceedings consistent herewith.
Since the court was unable to fulfill its sentence promise, the matter should be remitted for resentencing so as to afford the defendant the opportunity to withdraw his plea of guilty (see, e.g., People v Selikoff, 35 NY2d 227, 241; People v John C., 184 AD2d 519). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.